DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the March 22, 2022 Office Action, file November 8, 2022, is acknowledged.  Applicants previously canceled claims 1-56, and now cancel claims 67-71.  Applicants amend claims 57-66, which claims are pending in this application, and are under examination.
	Applicants’ Petition to Make Special under the Patent Prosecution Highway, filed December 16, 2021, was granted February 15, 2022.  Therefore, this application will be accorded special status.
 Any objection or rejection of record in the previous Office Action, mailed March 22, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to the Sequence Listing Incorporation by Reference paragraph correcting the size of the ASCII text file.  It is noted that the Sequence listing Incorporation by Reference paragraph (paragraph [0001.1], filed November 8, 2022) lists the size of the ASCII text file as 16 KB, whereas the ASCII text file itself lists the size as 16,186 bytes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 57-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,506,041 in view of Anderson (27(4) Cancer Investigation 361-368 (2009)), and cited in the Information Disclosure Statement filed February 26, 2021).  This rejection is modified as necessitated by Applicants’ amendments.
 	Claims 1-6 of the ‘041 patent claims an alphavirus particle (VLP) comprising the structural elements of the instant claims.  
 	The ‘041 patent does not claim that the VLP includes human class II MHC proteins, co-stimulatory signal proteins or a tumor-specific antigen.  
 	Anderson discloses tumor vaccines for breast cancer (abstract).  Anderson discloses that the goal of cancer vaccines is to train the immune system to recognize cancer cells and destroy them (abstract).  Anderson further discloses antigen presentation and dendritic cells (pages 3- 4). Anderson discloses that dendritic cells upregulate MHC molecules and costimulatory molecules (page 3). Anderson discloses that antigen may be delivered as peptide, protein, RNA or tumor lysates (page 4). Further, dendritic cell-based vaccine was shown to confer a modes survival benefit (page 4). Anderson also discloses current antigen-specific vaccines for breast cancer (page 4).  Anderson discloses that MHC-II primarily binds peptides from exogenous antigen that endocytosed by antigen-presenting cells for presentation on CD4+ T-cells (page 2).  Anderson discloses that CEA (Carcinoembryonic antigen) has been previously included in vaccines (Table 1, page 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention it to include Anderson’s recombinant polynucleotides that are known to be included in cancer vaccines in a construct intended to deliver recombinant proteins to mammals using the VLPs of the ‘041 patent.

Claims 57-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,538,743 in view of Anderson (27(4) Cancer Investigation 361-368 (2009), and cited in the Information Disclosure Statement filed February 26, 2021).  This rejection is modified as necessitated by Applicants’ amendments.
	Claims 1-6 of the ‘743 patent claims an alphavirus particle (VLP) comprising the structural elements of the instant claims.  
 	The ‘743 patent does not claim co-stimulatory signal proteins or a tumor-specific antigen.  The ‘041 patent does not claim combination therapy using the VLP along with either chemotherapy or radiation treatment.
 	Anderson discloses tumor vaccines for breast cancer (abstract).  Anderson discloses that the goal of cancer vaccines is to train the immune system to recognize cancer cells and destroy them (abstract).  Anderson further discloses antigen presentation and dendritic cells (pages 3- 4). Anderson discloses that dendritic cells upregulate MHC molecules and costimulatory molecules (page 3). Anderson discloses that antigen may be delivered as peptide, protein, RNA or tumor lysates (page 4). Further, dendritic cell-based vaccine was shown to confer a modes survival benefit (page 4). Anderson also reviews current antigen-specific vaccines for breast cancer (page 4).  Anderson discloses that MHC-II primarily binds peptides from exogenous antigen that endocytosed by antigen-presenting cells for presentation on CD4+ T-cells (page 2).  Anderson discloses that CEA (Carcinoembryonic antigen) has been previously included in vaccines (Table 1, page 4).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention it to include Anderson’s recombinant polynucleotides that are known to be included in cancer vaccines in a construct intended to deliver recombinant proteins to mammals using the VLPs of the ‘743 patent.

Claims 57-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-21 of copending Application No. 16/709,147 in view of Anderson (27(4) Cancer Investigation 361-368 (2009)), and cited in the Information Disclosure Statement filed February 26, 2021).  This rejection is modified as necessitated by Applicants’ amendments.
Claims 1-4 of the ‘147 application claims  all of the structural elements of the instant claims including a replication defective virus like particle (VLP) including an alphavirus replicon, one or more subgenomic promoters, a nucleotide encoding non-structured proteins NSP1, NSP2, NSP3, and NSP4; a retroviral gag protein and a fusogenic envelope protein.
	Anderson discloses tumor vaccines for breast cancer (abstract).  Anderson discloses that the goal of cancer vaccines is to train the immune system to recognize cancer cells and destroy them (abstract).  Anderson further discloses antigen presentation and dendritic cells (pages 3- 4). Anderson discloses that dendritic cells upregulate MHC molecules and costimulatory molecules (page 3). Anderson discloses that antigen may be delivered as peptide, protein, RNA or tumor lysates (page 4). Further, dendritic cell-based vaccine was shown to confer a modes survival benefit (page 4). Anderson also reviews current antigen-specific vaccines for breast cancer (page 4).  Anderson discloses that MHC-II primarily binds peptides from exogenous antigen that endocytosed by antigen-presenting cells for presentation on CD4+ T-cells (page 2).  Anderson discloses that CEA (Carcinoembryonic antigen) has been previously included in vaccines (Table 1, page 4).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention it to include Anderson’s recombinant polynucleotides that are known to be included in cancer vaccines in a construct intended to deliver recombinant proteins to mammals using the VLPs of the ‘147 application.
This is a provisional nonstatutory double patenting rejection.

Response to Amendments and Arguments
	Regarding the Sequence Listing Incorporation by Reference paragraph, it is noted that the ASCII text file lists the size of the file as 16,186 bytes.  Applicants should amend the Sequence Listing Incorporation by Reference paragraph to reflect the size of the file in bytes.

	Regarding the rejections under 35 U.S.C. § 103, Applicants’ arguments have been fully considered, and are deemed to be persuasive.  Therefore, these rejections are withdrawn. 

	Regarding the non-statutory double patenting rejections, Applicants request that these rejections be held in abeyance until allowable subject matter is indicated.  However, it is noted that these rejections are modified because the claims no longer recite that the VLP is administered in combination with an anti-tumor or radiation co-therapy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636